Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 6-11, 15-16 and 20 are amended.  Claims 1-20 are pending.
Response to Arguments
2.	Applicant's arguments filed on 9/27/2021 have been fully considered but they are not persuasive.  Applicant argues that the cited prior art Domke fails to disclose the amended claimed feature of the user profile data comprises at least one of user related measurement data, user related measurement sequences or user related processed measurement results”.
	Examiner respectfully disagrees.  Domke discloses:
	[0095] FIG. 14 is block diagram illustrative of techniques suitable for employing a user profile 550, according to certain embodiments. More specifically, the user profile 550 may be assigned to a specific user 552 (e.g., any one of the users 26, 28, 30, 98, 102) of the NDT system 10 and used to maintain certain information related to the user 552, the NDT device 12, the mobile device 22, the computing system 29, or a combination thereof. The user profile 550 may then be used, for example, to reconfigure the NDT device 12, the mobile device 22, and/or the computing system 29 during use by the user 552. Indeed, the user profile 550 may dynamically reconfigure the devices 12, 22, and/or 29 as described in more detail below, based on the utilization of the devices 12, 22, and/or 29 by the user 552. Accordingly, the devices 12, 22, and 29 may be more efficiently used and significant time and cost savings may be achieved by the devices 12, 22, and 29 "knowing" information about the user 552. The information may be used to configure device 12, 22, and/or 29 settings, create personalized startup pages or screens, assign ownership of inspection data, provide an audit trail for inspections, verify ability to perform an inspection (e.g., verify certifications), assist in training users, among other uses.
	Therefore the user profile according to Domke also provide information such as audit trail for inspections purposes.  “An audit trail (also called audit log) is a security-relevant chronological record, set of records, and/or destination and source of records that provide documentary evidence of the sequence of activities that have affected at any time a specific operation, procedure, event, or device.”  
  	Therefore, in order to keep track of user operation or processing, the audit trail provides related measurement data for inspection purposes for particular user.  Therefore, the limitation is met.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Domke et al. (U.S. Patent Application Publication No. 2014/0189851, hereinafter Domke). 	With respect to claim 1, Komke discloses a multiuser measurement system, comprising: a measurement device for acquiring a measurement signal or providing a test signal (e.g. Komke, paragraph 0026, inspection/testing systems); an authentication device for authenticating a user; a profile memory for storing user profile data, the user profile data comprise at least one of user related measurement data, user related measurement sequences or user related processed measurement results; and a controller for encrypting the user profile data stored in the profile memory and for decrypting encrypted user profile data related to a (e.g. Komke, paragraphs 0005, “…cause the processor to authenticate a user, and to retrieve a user profile based on the user…cause the processor to apply the user profile to restrict an operation of a non-destructive testing (NDT) device”; paragraph 0095, “the user profile 550 may dynamically reconfigure the devices…”knowing" information about the user… The information may be used to configure device 12, 22, and/or 29 settings, create personalized startup pages or screens, assign ownership of inspection data, provide an audit trail for inspections, verify ability to perform an inspection (e.g., verify certifications), assist in training users, among other uses.
).
 	Komke does not explicitly disclose encrypted user profile data stored in profile memory and for decrypting encrypted user profile data related to a user when the respective user is authenticated by said authentication device.  However, Komke discloses digital content may be encrypted by encryption to provide secure access to NDT ecosystem (Komke, paragraph 0078). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature from Komke’s encryption process to provide secure access to NDT by decrypting the user profile information only after user is proof to be authorized user. 	With respect to claim 2, Komke discloses the system of claim 1, wherein the authentication device is configured to perform a biometric authentication of a user (e.g. Komke, paragraph 0096).  	With respect to claim 3, Komke discloses the system of claim 1, wherein the authentication device is configured to authenticate a user based on a password, a token or an authentication item (e.g. Komke, paragraph 0096).  	With respect to claim 4, Komke discloses the system of claim 1, wherein the profile .

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/Primary Examiner, Art Unit 2434